1 U.S. 233 (1788)
1 Dall. 233
RESPUBLICA
versus
GORDON.
Supreme Court of United States.

But now THE CHIEF JUSTICE delivered the opinion of the court, that any proceedings against Mr. Gordon, the Defendant, would contravene an express article in the treaty of peace and amity, entered into, between the United States of America and Great Britain, for which reason they could not sustain the suggestion filed by the attorney-general. And the Defendant was accordingly discharged.[*]
NOTES
[*]  The object that the Defendant meant to accomplish by this proceeding, was to reverse the attainder; in consequence of which his title to the estate would revive, and, as it had not been appropriated or disposed of by the Commonwealth, there would then be no obstacle to his taking immediate possession. The Legislature soon afterwards passed an act in favor of Mr. Gordon's pretensions.